PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/452,804
Filing Date: 6 Aug 2014
Appellant(s): BROGGI et al.



__________________
Christopher Maiorana
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 12, 2021.

April 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal

The following grounds of rejection are applicable to the appealed claims.
Claim 26 is rejected under 35 U.S.C. 112(a).
Claims 1, 3-7, 10-13, 15, 18-25 are rejected under 35 U.S.C. 103.

(2) Response to Argument
Claim Rejections under 35 USC 112(a)
The appellant states on page 8, 2nd full paragraph, that “The Examiner's position of how any limitation defining how the structure of the invention achieves an objective is intended use is not accurate.”  The examiner respectfully submits that this statement does not accurately represent the examiner’s position on limitations that define how structures of an invention achieve an objective in general, or in this specific instance.  For instance, claim 26 is rejected under 35 USC 112(a) because there is no disclosure in the specification of there being a relationship between the ability to reduce or prevent image distortion and the orientation of the image sensors to have a longer side perpendicular to a direction of forward travel, therefore in the examiner’s assessment it would not be clear to the person having ordinary skill in the art (PHOSITA) how the structure of an image sensor’s orientation would contribute to undistorted image capture at high vehicle.  The lack of such a disclosed connection complicates any attempt to properly construe the scope of the claim, and at best relies upon some as 
The examiner is not saying that it is impossible for such a sensor orientation to contribute to the objective of an undistorted image, merely that there is no description in the specification or in the original claims of there being any connection between these two features, leaving a PHOSITA to surmise how this structure of the invention contributes to the claimed function.  The statutory bar for 112(a) is not that it be possible in theory for a structure to help achieve an intended function, but that there be a written description and/or drawings that provide support for the structural-functional connection.  The specification mentions at least on page 14, lines 1-4, 

Furthermore, the use of the global shutter technique to acquire the images makes it
possible for the apparatus to work well even under conditions of high vehicle speeds
(above 30 km/h for example). In fact, since all the pixels are simultaneously exposed,
the captured image is substantially free of distortions.

For this reason the examiner indicated in the 4/16/2020 office action that it appeared that the global shutter feature was related to the ability to captured undistorted images at high relative speeds, and not the orientation of the image sensor as claimed.  For these reasons, it is believed that the rejection under 35 USC 112(a) should be sustained.

Claim rejections under 35 USC 103
The appellant argues with respect to the rejection of claim 1 that the combination is Pomerleau in view of Petrillo is improper because the modifications proposed to Pomerleau render it unsuitable for its intended function.  The examiner disagrees that the modifications to Pomerleau would render it 
However the context for this limitation is “a processor configured to process said images from said first camera and said images from said second camera by combining the said images to enable a lateral sensed by said apparatus to be a maximum lateral area”.  This claim limitation defines how the image processing takes place, not how the cameras are oriented to achieve a maximum lateral area.  The examiner further submits that a “lateral area” of a vehicle can reasonably be interpreted to comprise the regions obliquely lateral to the vehicle, such as the rear lateral view in Pomerleau figure 6.  As disclosed in Pomerleau column 6, line 60, to column 7, line 4, the invention is concerned primarily with monitoring activity in the two adjacent lanes of the own vehicle, which are part of the “lateral area” of the vehicle.
Contrary to the appellant’s assertions on page 13, the office actions do not suggest to modify Pomerleau using the field of view of Petrillo; the reason for combining the references is to recess a camera within the vehicle bodywork so as to further protect it from potential damage (Petrillo [0009]).  It is readily conceivable in the examiner’s assessment, that a stereo camera such as in Pomerleau, having an obliquely lateral view as in Pomerleau, could be recessed into the bodywork, (or aerodynamic fairing of a truck cab), while maintaining the originally intended field of view.  Such a modification only requires that the provided opening in the bodywork include the obliquely lateral angle provided in Pomerleau.  As noted in Petrillo, a flush or recessed camera is safer than a camera which protrudes from a vehicle’s side, even a camera having an aerodymanic fairing, which protrudes from the side of the vehicle.  The examiner therefore does not agree that the teachings of Petrillo duplicate those of Pomerleau.
The appellant argues on page 14 at bottom that, “the assertion in the Office Action that the teaching of Pomerleau [sic] would provide "an improved, and adjustable field of view for the pair of 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill before the time the claimed invention was filed, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The appellant argues on pages 15-17 that the addition of the Stein reference is not proper, because the reference is directed to a rearward facing camera.
Appellant states on page 16, 1st paragraph:
“Simply finding an rectangular shaped camera sensor, in any location, without any rationale is not sufficient for adding a secondary reference. (emphasis added)” 
The examiner has provided the rationale that a camera having a longer side parallel to the surface on which the vehicle rests provides a larger field of view in the horizontal plane.  This rationale is provided on page 6 of the office action and is supported by [0033] in Stein.  It is a fact that a wide aspect ratio sensor of the type disclosed in Stein provides a larger horizontal field of view, whether it is mounted on the rear of the vehicle, as for backup operations, as disclosed in Stein, or whether it is laterally mounted, as in the proposed combination of references.  The advantage discussed in [0033] of 

The appellant argues on page 17 that the addition of the Barthel reference to the rejection is improper because the camera unit of Barthel is not aligned with the opening 83, not on a lateral side of the motor vehicle, and comprises only a single camera.  Each of the three elements just listed is found in at least one of Pomerleau and Petrillo.  The cameras in Pomerleau form a vertically oriented stereo pair (Figures 3 and 13).  The camera in Petrillo is mounted to align with its opening (Figures 12a and 12b).  The limitation in question only concerns the size of the opening relative to the stereo pair and accompanying support, and as such Barthel is cited for its disclosure to provide a rectangular aperture in nd paragraph); it is an opening in a vehicle body that is explicitly taught and depicted as being installed from the outside of the vehicle, through the opening made in the bodywork for the camera, “Figure 7a shows how a first part 10.1 of the apparatus 10 is guided from the outside through the opening 83 in the body part 80.”  The Barthel reference explicitly states ([0004]-[0005]) that ease of installation is one of the design objectives.
The examiner submits that the appellant’s argument here relies on a bodily incorporation of the Barthel reference into the Pomerleau-Petrillo combination.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner’s position is merely that, given a disclosure such as in Barthel to provide a rectangular opening in the vehicle bodywork large enough for camera installation from the outside, it would have been obvious to provide such a feature in the Pomerleau reference (and in Petrillo), for the ease of installation provided by such an arrangement.  
Here again, the examiner submits that the mere absence of features such as a stereo camera pair in Barthel does not rise to the level of non-obviousness, and certainly not to the level of an unaddressed claim limitation, because the combined teachings and suggestions of the references discloses all of the claim elements.  For instance, a larger cut in the bodywork would likely be required to accommodate two cameras than one, and such a modification would have been well within the skill and motivation of the ordinary artisan, presented with the task of incorporating the relevant teachings of Barthel into Pomerleau in view of Petrillo.  Additionally, the appellant relies entirely on their drawings to 
Because the rejections of claims 3, 5, 6, 11, 13, 15, and 19-21 are not separately argued by appellant, the examiner maintains that such arguments as apply to these claims based on their dependencies from their parent claim(s) are ipso facto applicable to claims 3, 5, 6, 11, 13, 15, and 19-21, and further arguments are presented.
Regarding claim 4, the appellant argues on page 19, 1st paragraph, “[Manabe] does not include how the sensor implemented the shutter is implemented [sic].”  The appellant has provided only this conclusory statement, and the bare assertion that Manabe does not disclose placing the global shutter on the lateral side of a motor vehicle, to substantiate the alleged impropriety of modifying the Pomerleau reference with Manabe, US 2010/0276574. 
The examiner maintains that Manabe clearly and explicitly discloses that it was known in the art that global shutters are superior to rolling shutters for capturing fast moving objects, because rolling shutters produce elongation along the object’s axis of movement (Manabe [0002]).  In the case of a camera mounted in the lateral manner or oblique lateral manner of Petrillo or Pomerleau, such a distortion would occur primarily in the horizontal plane, due to relative motion between the own vehicle and surrounding objects and vehicles.  Therefore the motivation to use a global shutter in these applications is ready and apparent; it would reduce the occurrence of image distortion.  The appellant 
With respect to claim 26, the examiner’s rejection must be understood in connection with the 112(a) rejection of this same claim.  The appellant has added a feature, that of capturing undistorted images as a result of the orientation and direction of rectangular image sensors, which has no written description.  There is no apparent connection between the feature claimed and functionality it provides, which makes claim scope construal difficult.  For this reason, the examiner has chosen to focus on the functionality achieved in the claim, emphasizing that the global shutter achieves the claimed function of claim 26.  The applicant’s specification (Page 9, lines 1-7) and Manabe ([0002]) are in agreement on this point. The structural elements of the claim are all present in the Pomerleau, Petrillo, and Stein references, because these structural elements are (orientation, direction, and aspect ratio of the image sensors) were all claimed previously in a parent claim.  To the examiner’s knowledge, the appellant has yet to set forth any arguments based on the original disclosure, or even based on general engineering principles, to substantiate the connection between the structural elements of claim 26 and the functionality claimed.  The appellant has also apparently chosen to ignore the examiner’s suggestion made in the arguments of the non-final and final office actions to either not tie “the undistorted at high speeds” capability to the image sensor orientation, and to instead connect with the global shutter based on the specification’s support for such a limitation, or to provide explanation based on the specification for such a connection between the structure and function of claim 26.  For these reasons, the examiner respectfully submits that the prior art rejection of claim 26 is proper, and represents the most fair and reasonable construal of claim scope possible under the circumstances created by the lack of written description for the limitation.


Respectfully submitted,
/KYLE M LOTFI/Examiner, Art Unit 2425                                                                                                                                                                                                        
Conferees:
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425        
                                                                                                                                                                                                /NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.